Citation Nr: 9928008	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the appellant timely appealed the denial of 
service connection for cause of the veteran's death pursuant 
to a November 1994 rating determination.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for cause of the veteran's death.

3.  Entitlement to nonservice-connected improved death 
pension benefits. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which initially denied service-connection 
for the cause of the veteran's death.  The appeal also stems 
from a January 1996 denial of a reopened claim for death 
pension.  

Also on appeal is a rating decision from January 1997, which 
was initially couched in terms of whether new and material 
evidence had been submitted to warrant reopening a claim of 
entitlement to service connection for cause of the veteran's 
death.  The Board observes that the claim was subsequently 
reopened by the RO in August 1997, and denied on the merits. 

The case was previously before the Board in April 1999, at 
which time it was remanded to clarify representation.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  At her video conference hearing held in 
June 1999 before the undersigned, the appellant was assisted 
by Ms. Lee Ann Hammers because her designated representative 
was unavailable. 

Preliminary review indicates that the issue of the 
appellant's entitlement to death pension is not yet ready for 
appellate disposition.  Accordingly, it will be addressed in 
greater detail in the Remand section of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed by the RO.  

2.  In a November 1994 rating decision, the RO denied 
entitlement to service connection for cause of the veteran's 
death, and the appellant was properly notified by the RO of 
the adverse determination by letter dated November 23, 1994.

3.  A statement by the appellant, which was accepted as the 
appellant's Notice of Disagreement with respect to the 
November 1994 rating determination, was not received by the 
RO until January 1996.

4.  Certain evidence received since the November 1994 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.

5.  At the time of the veteran's death, service-connection  
was established for one disability, infectious hepatitis by 
history (rated noncompensably disabling). 

6.  The veteran died as the result of hypoxia due to 
idiopathic pulmonary fibrosis.

7.  The veteran's service-connected hepatitis was not 
etiologically related to the veteran's death; nor did it 
hasten his demise.


CONCLUSIONS OF LAW

1.  A notice of disagreement with respect to the November 
1994 rating determination denying entitlement to service-
connection for cause of the veteran's death was not timely 
filed.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a), 20.305 (1998).

2.  The November 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

3.  Evidence submitted since the November 1994 rating 
decision, which denied entitlement to service connection for 
cause of the veteran's death, is new and material, and the 
appellant's claim for this benefit has been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

4. Neither hypoxia nor idiopathic pulmonary fibrosis was 
incurred in, or aggravated by, the veteran's military 
service, and neither disability was proximately due to, or 
the result of, a service connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

5.  The veteran's service-connected hepatitis did not cause, 
or contribute substantially or materially, to his death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Appeal of November 1994 Rating Determination

The claim for service-connection for cause of the veteran's 
death was initially denied in a rating decision of November 
1994, with notice of adverse determination mailed that same 
month to the record address on the claim filed by the 
appellant.  In March 1996, the claimant alleged, inter alia, 
that she never received notice of the adverse determination 
and/or that the address to which the correspondence was 
directed was incorrect. 

Every VA claimant has the right to written notice of the 
decision made in his or her claim, the right to a hearing, 
and the right to representation.  The general notice 
provisions are set out at 38 C.F.R. § 3.103 (1998).  For VA 
purposes, "notice" means written notice sent to a claimant 
at his or her latest address of record.  38 C.F.R. § 3.1(q).  
Moreover, the law requires only that VA mail a notice and 
then presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  Ashley 
v. Derwinski, 2 Vet. App. 307, 308-09 (1992). 
The time limit for filing a notice of disagreement ( NOD) is 
within one year from the date that the agency mails notice of 
the adverse determination to the claimant.  If no NOD is 
filed within the prescribed period, the determination will 
become final.  38 C.F.R. § 20.201, 20.302 (1998). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has held, for example, that 
there is a "presumption of regularity" as applied to the 
mailing of Board decisions pursuant to 38 U.S.C.A. § 7104(e) 
(West 1991).  In other words, "the Secretary and the BVA 
properly discharged their official duties by mailing a copy 
of a BVA decision to the claimant and [to] the claimant's 
representative, if any, on the date the decision is issued," 
and that presumption can be overcome only by "clear evidence 
to the contrary."  Davis v. Brown, 7 Vet. App. 298, 300 
(1994) (quoting Ashley at 2 Vet. App. 307, 308-09); see also 
Morris v. Sullivan, 897 F.2d 553, 560 (D.C. Cir. 1990) 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926) to the effect that "[t]he presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties").  

This presumption applies equally to the VA's mailing of RO 
decisions.  See Mason v. Brown, 8 Vet. App. 44, 53-55 (1995); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (an 
appellant's mere assertion of nonreceipt of notice of an RO 
decision is not "clear evidence" to rebut the presumption 
of proper mailing).  Cf. Thompson v. Brown, 8 Vet. App. 169, 
179 (1995) (holding that, absent evidence that claimant took 
affirmative steps after filing VA Form 9 to change the 
address that he provided on it, the BVA was entitled to rely 
on that address as being his "last known address" under 38 
U.S.C.A. § 7104(e) and to use it for purposes of mailing a 
copy of its decision). 

When the appellant submits clear evidence to the effect that 
VA's "regular" mailing practices are not followed or are 
not regular, the Secretary is no longer entitled to the 
benefit of the presumption.  The burden then shifts to the 
Secretary to show that the document was mailed to the 
appellant.  Warfield v. Gober, 10 Vet. App. 483, 486 (1997) 
(assertions of veteran's widow that she never received a DIC 
application allegedly sent by the RO, and that a copy of the 
cover letter which was to accompany the application was 
missing from the file, did not constitute "clear evidence to 
the contrary" necessary to rebut the presumption of 
administrative regularity).  

The NOD was received in February 1996, signed by the claimant 
and reflected the same address to which the adverse 
determination had been directed.  Accordingly, the regularity 
of the administrative process in the absence of clear 
evidence to the contrary is presumed.  Thus, the Board finds 
that the RO properly provided written notification of adverse 
determination in November 1994, and that the claimant failed 
to file a timely NOD.  The effect is that the November 1994 
rating decision became final.

Therefore, the Board is without jurisdiction to consider the 
underlying claim for service connection for cause of death 
associated with the November 1994 rating determination, and 
the appeal must be dismissed.  The subject rating decision is 
"final", and may only be reopened upon the submission of 
"new" and "material" evidence

New and Material Evidence to Reopen Entitlement to Service 
Connection 
for Cause of the Veteran's Death

Notwithstanding the finality of the November 1994 rating 
determination, a final decision may be reopened if new and 
material evidence is presented.  38 U.S.C. §§ 5108, 7104(b).  
When a claimant seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Under applicable criteria, to establish service connection 
for the cause of the veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a), (b), (c) (1998).  See also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998).  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  
38 C.F.R. § 3.312(c)(3) (1998).  There are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service- connected condition 
accelerated death unless such condition effected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (1998).

At the time of the November 1994 rating determination, 
service connection was established for a single disability, 
infectious hepatitis by history (noncompensable).  The 
veteran died on September [redacted], 1994; the cause of death listed 
on his death certificate was hypoxia.  The underlying cause 
was idiopathic pulmonary fibrosis.  The claimant had asserted 
that the veteran's service connected disability was a 
contributing cause of death.  During his lifetime service 
connection had been denied for the actual cause of death.  By 
an unappealed rating determination of November 1994, 
entitlement to service connection for cause of the veteran's 
death was denied.

Subsequent to the November 1994 rating determination 
additional evidence was received.  Notably, a letter from the 
University of Michigan Hospitals reported that the veteran 
had long standing idiopathic pulmonary fibrosis and was on 
the lung transplant list.  His past medical history was 
reported to include pulmonary fibrosis, hepatitis B and 
gastroesophageal reflux disease.  The worsening respiratory 
compromise ultimately resulted in the veteran's death.  The 
veteran's private physician, Dr. F. Nickhah, F.A.C.S.M. 
(Fellow of the American College of Sports Medicine), reported 
that the veteran had hepatitis and pulmonary fibrosis, and 
that the veteran was previously involved in several accidents 
during which he suffered cervical strain and right shoulder 
sprain.  He reported that the veteran was overweight and 
opined that the veteran could have undergone lung transplant 
if he were not infected with hepatitis.  Also submitted was 
evidence that the veteran suffered from infectious hepatitis 
which occasionally flared into an active state.  A follow-up 
letter from Dr. Nickhah from November 1997 reported that the 
veteran was overweight and had hepatitis which made him a 
poor candidate for lung transplant.

Curiously, a number of physician statements recently 
submitted have been notarized by the veteran's spouse, the 
current claimant.

Notwithstanding, under the circumstances, the Board believes 
that the recently submitted evidence, particularly the 
undated letter from Dr. Nickhah, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In other words, the evidence constitutes new and 
material evidence, and the appellant's claim has, therefore, 
been reopened.  

It bears emphasis that the Court has also stated that in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  When the claim is reopened and if the claim is 
well grounded, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The next step in the adjudicative process is to determine 
whether the claim is well grounded.  In determining whether a 
claim is well grounded, the Board is also required to presume 
the truthfulness of evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  To establish that a claim for service connection for 
cause of death is well grounded, there must be medical 
evidence of a nexus or link between the veteran's service-
connected diseases or injuries and the cause of his death.  
See Epps v. Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Those requirements are satisfied 
by the aforesaid medical statement from Dr. Nickhah.  

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

A VA medical opinion dated in November 1997 was returned in 
response to a request for clarification as to whether and 
what extent the veteran's hepatitis could have contributed to 
his death.  Significantly, the VA physician, a pulmonologist, 
who submitted the report also had occasion to treat the 
veteran during his lifetime.  The examiner commented that the 
veteran was obese and that he was a good candidate for lung 
transplant if he could lose enough weight to make the 
transplant technically possible.  It was noted that he did 
lose the weight and that he was placed on the transplant list 
but died before a lung became available.  The examiner 
challenged Dr. Nickhah's statement as "completely untrue" 
that the veteran could have undergone the transplant surgery 
if he had not been infected with hepatitis.  The examiner 
pointed out that Dr. Nickhah was not a member of the 
University of Michigan medical staff and did not participate 
in the discussions regarding the veteran's care.  Secondly, 
the veteran was not denied lung transplant as evidenced by 
his being on the transplant list and, thirdly, he was not 
infected with hepatitis because he was not antigen positive 
for active pathology.  The examiner noted that clinical 
testing failed to objectively demonstrate active hepatitis 
pathology over the several years prior to the veteran's 
death.  The decompensation due to idiopathic pulmonary 
fibrosis was typical of the disease process itself and had 
"nothing to do with hepatitis."  The VA examiner, after 
reviewing the laboratory reports, concluded that the hospital 
report from November 1994 also refuted Dr. Nickhah's opinion.  
The examiner concluded that it was not at all likely that the 
veteran's decompensation during his terminal hospitalization 
was in any way attributable to hepatitis.  The examiner had 
virtually no doubt that hepatitis played no role in the 
veteran's decompensation due to his idiopathic pulmonary 
fibrosis and that hepatitis played no role in his disease nor 
the decisions regarding his care.

The Board observes that the record contains considerable lay 
testimony and statements, which, while undoubtedly sincere, 
do not represent competent evidence.  As it is the province 
of trained health care professionals to enter conclusions 
which require medical expertise, such as opinions as to 
diagnosis and causation, Jones v. Brown, 7 Vet. App. 134, 137 
(1994), lay opinions cannot be accepted as competent evidence 
to the extent that they purport to establish such medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). 

The Board considers the preponderance of the evidence as 
against the claim.  Dr. Nickhah's assertions are not 
supported by the facts, clinical records or laboratory test 
results and, moreover, are inconsistent with the death 
certificate and competent evidence supported by rationale 
along with supportive testing.  Under such circumstances, Dr. 
Nickhah's opinions are at most speculative.  Additionally, 
Dr. Nickhah has not shown any particular expertise in 
pulmonary medicine or with hepatitis.  

The appellant has not claimed that the veteran's death was 
directly caused by an injury received during his military 
service.  There is no indication in the veteran's service 
medical records that he sustained idiopathic pulmonary 
fibrosis or suffered with its residuals during active 
service.

The preponderance of the evidence is against the claim that 
the veteran's service-connected disability had caused or 
substantially and materially contributed to the cause of his 
death.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

The notice of disagreement with respect to the November 1994 
rating determination was not timely, and to this extent the 
appeal is denied.

Service connection for the cause of the veteran's death is 
denied.


REMAND

Concerning the appellant's claim for death pension benefits, 
additional records pertaining to the claimant's status vis-a-
vis Social Security benefits were received in May 1999 after 
the case had been certified to the Board by the agency of 
original jurisdiction (AOJ); such evidence has not first been 
considered by the AOJ.  Pursuant to 38 C.F.R. §§ 19.37, 
20.1304 (1998), pertinent evidence received under these 
sections necessitates a return of the case to the AOJ for 
review, consideration and preparation of a supplemental 
statement of the case prior to a Board decision unless there 
has been a waiver of such referral. 

The Board additionally notes that the veteran's active 
service was from April 1969 to June 1969.  From review of the 
record, it appears that the veteran's release from active 
duty was occasioned by his emotionally unstable personality.  
Thus, it is unclear that the basic eligibility requirements 
for entitlement to death pension pursuant to 38 C.F.R. § 3.3 
(1998) have been met. 

In view of the foregoing, this case is REMANDED for the 
following actions and development:

1.  The RO should formally adjudicate 
claimant's basic eligibility to pension 
pursuant to 38 C.F.R. § 3.3 (1998).

2.  If the decision pursuant to the 
foregoing is favorable to the appellant, 
then the RO should readjudicate the claim 
of entitlement to nonservice-connected 
death pension in light of all evidence 
record.  

3.  If the claim remains denied, the 
appellant and her representative shall be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

Thereafter, after compliance with all other procedures 
referable to the processing of appeals, the case should be 
returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

